Title: To George Washington from Brigadier General Robert Howe, 14 May 1777
From: Howe, Robert
To: Washington, George


Charleston [S.C.] 14 May 1777. “I had the Honor of receiving your Letter a few days since, and have consulted the President of this State upon the Subject of it; He acknowledges the Propriety and Importance of an Expedition against Augustine, but seems to think it ought not immediately to be undertaken. For my part Sir, convinced as I am that the Enemy should be dispossessed of that Post and proud as I should be of the Honor of conducting an Attack against it, I feel it my duty to mention those Reasons which I fear may with too much foundation, be urged against the present undertaking of it.”
